EXHIBIT 10.1
 


LESCARDEN INC.


















COMMON STOCK PURCHASE AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 

1. Purchase and Sale of Common Stock
 
1

 
 
1.1
Purchase and Sale of Common Stock
 
1

 
1.2
Closing
 
1

 
2.
Representations and Warranties of the Company
 
1

 
 
2.1
Organization and Standing
 
1

 
2.2
Corporate Power
 
1

 
2.3
Authorization
 
1

 
2.4
Valid Issuance of Common Stock
 
1

 
2.5
Offering
 
1

 
2.6
Disclosure
 2

 
3.
Representations and Warranties of the Purchaser
 
2

 
 
3.1
Authorization
 
2

 
3.2
Purchase Entirely for Own Account
 
2

 
3.3
Disclosure of Information
 
2

 
3.4
Investment Experience
 
2

 
3.5
Accredited Investor
 
2

 
3.6
Restricted Securities
 
2

 
3.7
Brokers or Finders
 
2

 
3.8
Legends
 
2

 
4.
Covenants of the Company
 
3

 
 
4.1
Use of Proceeds
 
3

 
5.
Conditions to Closing of Purchaser
 
3

 
 
5.1
Representations and Warranties Correct
 
3

 
5.2
Blue Sky
 
3





 
5.3
Representations and Warranties Correct
 
3

  5.4
Performance of Obligations

 
6.
Miscellaneous
 
3

 
 
6.1
Representations
 
3

 
6.2
Blue Sky
 
3

 
7.
Miscellaneous
 
4

 
 
7.1
Governing Law; Venue; Waiver of Jury Trial
 
4

 
7.2
Survival of Warranties
 
4

 
7.3
Successors and Assigns
 
4

 
7.4
Entire Agreement; Amendment
 
4

 
7.5
Notices, etc
 
4

 
7.6
Delays or Omissions
 
4

 
7.7
Expenses
 
4

 
7.8
Severability
 
4

 
7.9
Interpretation
 
4

 
7.10
Counterparts
 
4

 
7.11
Telecopy Execution and Delivery
 
4

 
7.12
Further Assurances
 
4

 


 
 

--------------------------------------------------------------------------------

 
 
Common Stock Purchase Agreement


This Common Stock Purchase Agreement (the “Agreement”) is made effective as of
August 10, 2012 by and between:


Lescarden Inc., a New York corporation (the “Company”), and


Charles T. Maxwell, a New York resident, having an address at 33 Oriole Avenue,
Bronxville, NY 10708 (“Purchaser”).
 
Recitals
 
Purchaser has agreed to purchase common stock of the Company in accordance with
the terms of this Agreement.
 
Now, therefore, the Purchaser and the Company agree as follows:
 
1. Sale of Common Stock. 
 
1.1 Sale and Issuance of the Common Stock.  The Purchaser desires to purchase
and the Company desires to issue shares of its Common Stock, par value $.001
(the “Shares”). Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase at the Closing and the Company agrees to sell
shares of common stock for an aggregate purchase price of $200,000. The purchase
price for the shares will be based on the average closing market price of the
Company’s common stock for the greater of  three weeks or 15 trading days
preceding the closing date and shall be payable at the Closing.
 
1.2 Closing.  The purchase and sale of the Shares shall take place at the office
of the Company, within one (1) day of the date that the Company files any
notices as required by the New York State Blue Sky laws, or at such other time
and place as the Company and the Purchaser mutually agree upon in writing (which
time and place are designated as the “Closing”). As soon as practicable after
the Closing, the Company shall instruct its transfer agent to deliver to the
Purchaser a certificate representing the Shares, dated as of the Closing, that
the Purchaser is purchasing hereunder.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as of the date of the Closing as follows:
 
2.1 Organization and Standing.  The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of New York and
is in good standing under such laws. The Company has requisite corporate power
and authority to own, lease and operate its properties and assets, and to carry
on its business as presently conducted and as presently proposed to be
conducted. The Company is in good standing and is duly qualified to do business
as a foreign corporation in each jurisdiction in which the failure to be so
qualified would have a material adverse effect on the Company’s business.
 
2.2 Corporate Power.  The Company will have at the Closing all requisite legal
and corporate power and authority (i) to execute and deliver this Agreement,
(ii) to sell and issue the Shares and (iv) to carry out and perform its
obligations under the terms of this Agreement.
 
2.3 Authorization.  All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of this Agreement, the performance of all obligations
of the Company hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Shares has been taken or
will be taken prior to the Closing.  This Agreement, when executed and delivered
by the Company, shall constitute valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
2.4 Valid Issuance of the Common Stock.  The Shares, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly authorized, validly issued, fully paid and
nonassessable, and will be subject to restriction on transfer under applicable
state and federal securities laws.
 
2.5 Offering.  Subject in part to the truth and accuracy of the Purchaser’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of Section 5 of the Securities Act, and all applicable
state securities laws or any required filings shall have been made and neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.6 Disclosure.  The Company has fully provided the Purchaser with all the
information the Purchaser has requested for deciding whether to purchase the
Shares and all information that the Company believes is reasonably necessary to
enable the Purchaser to make such decision.  To the best of its knowledge,
neither this Agreement nor any other written statement made or delivered in
connection herewith or therewith, when taken as a whole, contains any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein and therein not misleading in light of
the circumstances under which they were made.
 
3. Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company with respect to the purchase of the
Shares as follows:
 
3.1 Authorization.  This Agreement, when executed and delivered by the Purchaser
will constitute valid and legally binding obligations of the Purchaser,
enforceable in accordance with their terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
3.2 Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement the Purchaser hereby confirms,
that the Shares will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  By executing
this Agreement, the Purchaser further represents that the Purchaser does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to any person or to any third person with
respect to any of the Shares.
 
3.3 Disclosure of Information.  Each Purchaser believes he has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares.  Each Purchaser represents that he has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Shares and the business, properties, prospects
and financial condition of the Company.
 
3.4 Investment Experience.  The Purchaser has experience as a purchaser of
securities of companies similar to the Company and acknowledges that he is able
to fend for himself, that he can bear the economic risk of his investment, and
that he has such knowledge and experience in financial or business enterprises
that he is capable of evaluating the merits and risks of the investment in the
Shares.
 
3.5 Accredited Investor.  The Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act.
 
3.6 Restricted Securities.  The Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.  In this connection, the Purchaser represents
that he is aware of the provisions of Rule 144 promulgated under the Securities
Act which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the existence of a public market for the shares, the availability of
certain current public information about the Company, the resale occurring not
less than one year after a party has purchased and paid for the security to be
sold, the sale being effected through a “broker’s transaction” or in
transactions directly with a “market maker” and the number of shares being sold
during any three-month period not exceeding specified limitations.
 
3.7 Brokers or Finders.  The Purchaser has not incurred, directly or indirectly,
as a result of any action taken by the Purchaser, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement.
 
3.8 Legends.  It is understood that the certificates evidencing the Shares shall
bear the following legend (in addition to any legend required under applicable
state securities laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
4. Covenants of the Company.  The Company hereby covenants and agrees as
follows:
 
4.1 Use of Proceeds.  The proceeds from the sale of the Shares pursuant to this
Agreement shall be used by Company for the purchase of inventory and for working
capital purposes.
 
5. Conditions to Closing of Purchaser.  The obligations of the Purchaser under
Section 1.1(b) of this Agreement are subject to the fulfillment on or before the
Closing of each of the following conditions, the waiver of which shall not be
effective against the Purchaser unless he consents thereto:
 
5.1 Representations and Warranties Correct.  The representations and warranties
made by the Company in Section 2 shall be true and correct when made, and shall
be true and correct in all material respects as of the Closing
 
5.2 Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with in all material respects.
 
5.3 Blue Sky.  The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Shares.
 
5.4 Performance of Obligations.  The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.
 
6. Conditions to Closing of Company.  The obligations of the Company to each
Purchaser under this Agreement are subject to fulfillment on or before the
Closing of each of the following conditions by the Purchaser:
 
6.1 Representations.  The representations made by the Purchaser in Section 3
shall be true and correct when made, and shall be true and correct in all
material respects as of the Closing.
 
6.2 Blue Sky.  The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Securities.
 
 
3

--------------------------------------------------------------------------------

 
7. Miscellaneous. 
 
7.1 Governing Law; Venue; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF THE STATE OF NEW YORK AS
APPLIED TO AGREEMENTS ENTERED INTO AMONG NEW YORK RESIDENTS TO BE PERFORMED
ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS RULES. EACH PARTY
HEREBY AGREES THAT THE EXCLUSIVE JURISDICTION AND VENUE FOR ALL DISPUTES AND
LITIGATION ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE IN THE STATE
COURTS OF THE STATE OF NEW YORK.  EACH PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL.
 
7.2 Survival of Warranties.  The representations, warranties and covenants of
the Company and the Purchaser shall survive the Closing for a period of one year
whereupon they shall cease and be of no further force and effect.
 
7.3 Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto, provided,
however, that the rights of the Purchaser to purchase the Shares at the Closing
may not be assigned without the Company’s prior written consent.
 
7.4 Entire Agreement; Amendment.  This Agreement and the other documents
delivered pursuant hereto at the Closing constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and thereof, and no party shall be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.
 
7.5 Notices, etc.  All notices and other communications required or permitted
hereunder shall be in writing and may be delivered in person or by facsimile,
electronic mail, courier or U.S. mail, in which event it may be mailed by
first-class, certified or registered, postage prepaid, addressed (a) if to the
Purchaser, at the Purchaser’s address set forth on Page 1, or at such other
address as the Purchaser shall have furnished to the Company in writing, or
(b) if to the Company, to its address set forth on the Page 1 of this Agreement
and addressed to the attention of the President, or at such other address as the
Company shall have furnished to the Purchaser. All such notices and other
communications shall be deemed given upon personal delivery, upon confirmation
of facsimile transfer, upon confirmation of electronic mail transmission, upon
delivery by courier or three business days after deposit in the United States
mail.  Notwithstanding the foregoing, all notices and communications to
addresses outside the United States shall be given by facsimile and confirmed in
writing sent by overnight or two-day courier service.
 
7.6 Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to the Purchaser, upon
any breach or default of the Company under this Agreement, shall impair any such
right, power or remedy of the Purchaser nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of the Purchaser of any breach or default under this
Agreement, or any waiver on the part of the Purchaser of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to the Purchaser, shall be
cumulative and not alternative.
 
7.7 Expenses. 
 
(a) The Company and the Purchaser shall pay their own costs and expenses that
they incur with respect to the negotiation, execution, delivery and performance
of this Agreement.
 
(b)  If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
7.8 Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect with­out said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
7.9 Interpretation.  The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.”  The titles and subtitles used in this Agreement are used for
convenience only and are not considered in construing or interpreting this
Agreement.
 
7.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one instrument.
 
7.11 Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
7.12 Further Assurances.  The parties agree to execute such other documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 
 

 
Lescarden Inc.
                 
 
By:
/s/ William Luther        William Luther, President                    
Purchaser                    
By:
/s/ Charles T. Maxwell        Charles T. Maxwell  

 








                                                               